4.11


        OFFlCEOFTHEAlTORNEYGENERALOFTEXAS
                           AUSTIN
OROVER
     SCLLCRS
Amom OINIML




  m. Leroy L. hiowe
  county Attorney
  AoustonCounty
  Crockett,Texas
  Desr   Sir:                          Upinion iJ0.C-7303
                                       ne:   -ilen a   o-dt   is




                   Tour letter of act
  eff’ect       our apinl-xlas to
  mve overruled          osr   prior

                                                        15,   04435,           3-olS$
  end e-6558, we                                        7238,      .x. J.,
                                                                     as
  amended in 19                                          in a euit against
  triiir for SCtlOO                                     ffirwtive plead-
  ing,   avail     nin                                 k ten year            limits-



                                               &o. v. G:fty of ihouston,
                                             on Gourt of uivil Ap.eals
                                             cle 7298 lixing   a ten year
                                              districtand. ro?d district

                            rst decliningto grmt a writ, ttleTexas
                           motion for r&earing, nanted the appli-
                                     SUCIIcause, beiq i4o.X-926 on
KS. Loroy L. Moon, Pa&s 2


tne dockct of tho Supraaa Court 1s 8et for lubalralonin
tha Su,promeCourt on Wove&or 13, 1946. Point No. I in
th elpplioationfor writ of error challengesth8 aorrect
ne8s of the lowsr oourt*sdeairfonon tiu constltutionallt~
of the 1931 amndmont to Artiale7298. The Suoreme Court
        ihe writ of e&or with the notationtiit it wa8
        on Point8 f, II and III.
         iietrust that this is tileir;fmmationdesired by

                                  Yours very truly



                   _(__ .....